
	

113 HR 5697 IH: Equal Treatment of Public Servants Act of 2014
U.S. House of Representatives
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5697
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2014
			Mr. Brady of Texas (for himself and Mr. Neal) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to repeal the windfall elimination provision and
			 protect the retirement of public servants.
	
	
		1.Short titleThis Act may be cited as the Equal Treatment of Public Servants Act of 2014.
		2.Replacement of the windfall elimination provision with a formula equalizing benefits for certain
			 individuals with non-covered employment
			(a)In generalSection 215(a) of the Social Security Act (42 U.S.C. 415(a)) is amended by inserting after
			 paragraph (7) the following:
				
					(8)
						(A)In the case of an individual whose primary insurance amount would be computed under paragraph (1)
			 of this subsection—
							(i)who becomes eligible for old-age insurance benefits after 2016 or would attain age 62 after 2016
			 and becomes eligible for disability insurance benefits after 2016,
							(ii)who subsequently becomes entitled to such benefits, and
							(iii)who has earnings derived from noncovered service performed in a year after 1977,the primary insurance amount of such individual shall be computed or recomputed under this
			 paragraph.(B)The primary insurance amount of an individual described in subparagraph (A), as computed or
			 recomputed under this paragraph, shall be the product derived by
			 multiplying—
							(i)the individual’s primary insurance amount, as determined under paragraph (1) of this subsection and
			 subparagraph (C) of this paragraph, by
							(ii)a fraction—
								(I)the numerator of which is the individual’s average indexed monthly earnings (determined without
			 regard to subparagraph (C)), and
								(II)the denominator of which is an amount equal to the individual’s average indexed monthly earnings
			 (as determined under subparagraph (C)),rounded, if not a multiple of $0.10, to the next lower multiple of $0.10.(C)
							(i)For purposes of determining an individual’s primary insurance amount pursuant to clauses (i) and
			 (ii)(II) of subparagraph (B), the individual’s average indexed monthly
			 earnings shall be determined by treating all recorded noncovered earnings
			 (as defined in clause (ii)(I)) derived by the individual from noncovered
			 service performed in each year after 1977 as wages (as defined in section 209 for purposes of this title), which shall be treated as included in the
			 individual’s adjusted total covered earnings (as defined in clause
			 (ii)(II)) for such calendar year together with amounts consisting of wages (as so defined without regard to this subparagraph) paid during such calendar year and
			 self-employment income (as defined in section 211(b)) for taxable years
			 ending with or during such calendar year.
							(ii)For purposes of this subparagraph—
								(I)The term recorded noncovered earnings means earnings derived from noncovered service (other than noncovered service as a member of a
			 uniformed service (as defined in section 210(m))) for which satisfactory
			 evidence is determined by the Commissioner to be available in the records
			 of the Commissioner.
								(II)The term adjusted total covered earnings means, in connection with an individual for any calendar year, the sum of the wages paid to the
			 individual during such calendar year (as adjusted under subsection (b)(3))
			 plus the self-employment income derived by the individual during any
			 taxable year ending with or during such calendar year (as adjusted under
			 subsection (b)(3)).
								(iii)The Commissioner of Social Security shall provide by regulation for methods for determining whether
			 satisfactory evidence is available in the records of the Commissioner for
			 earnings for noncovered service (other than noncovered service as a member
			 of a uniformed service (as defined in section 210(m))) to be treated as
			 recorded noncovered earnings. Such methods shall provide for reliance on
			 earnings information which is provided to the Commissioner by employers
			 and which, as determined by the Commissioner, constitute a reasonable
			 basis for treatment of earnings for noncovered service as recorded
			 noncovered earnings. In making determinations under this clause, the
			 Commissioner shall also take into account any documentary evidence of
			 earnings derived from noncovered service by an individual which is
			 provided by the individual to the Commissioner and which the Commissioner
			 considers appropriate as a reasonable basis for treatment of such earnings
			 as recorded noncovered earnings, except that such evidence provided by the
			 individual shall be taken into account only to the extent that such
			 evidence does not relate to earnings for service with respect to which
			 information regarding earnings has already been obtained by the
			 Commissioner from the employer and only to the extent that such evidence
			 does not result in a reduction in the individual's primary insurance
			 amount as calculated under subparagraph (B).
							(D)Upon the death of an individual whose primary insurance amount is computed or recomputed under this
			 paragraph, such primary insurance amount shall be computed or recomputed
			 under paragraph (1) of this subsection.
						.
			(b)Modification of windfall elimination provision for current beneficiaries; recovery of certain
			 overpaymentsSection 215(a)(7) of such Act (42 U.S.C. 415(a)(7)) is amended by adding at the end the following:
				
					(F)
						(i)Notwithstanding subparagraph (A), for purposes of determining the amount of monthly insurance
			 benefits for months after December 2016, the primary insurance amount of
			 an individual described in subparagraph (A), or an individual described in
			 subparagraph (G) whose primary insurance amount was calculated or
			 recalculated under subparagraph (B), shall be deemed to be equal to the
			 sum of—
							(I)the primary insurance amount of such individual computed or recomputed under subparagraph (B); plus
							(II)the applicable percentage (determined under clause (ii)) of the amount by which the primary
			 insurance amount of such individual computed or recomputed under
			 subparagraph (B) is exceeded by the primary insurance amount of such
			 individual that would be determined without regard to this paragraph.
							(ii)The applicable percentage determined under this clause shall be a percentage (but not more than 50
			 percent) which shall be determined by the Commissioner on the basis of the
			 amount of the savings generated as a result of the enactment of the Equal Treatment of Public Servants Act of 2014. The Commissioner shall determine and promulgate the applicable percentage determined under this
			 clause on or before November 1, 2016, based upon the most recent actuarial
			 estimates then available.
						(G)In the case of an individual whose primary insurance amount would be computed under paragraph (1)
			 of this subsection who—
						(i)attains age 62 after 1985 and before 2017 (except where he or she became entitled to a disability
			 insurance benefit before 1986 and remained so entitled in any of the 12
			 months immediately preceding his or her attainment of age 62), or
						(ii)would attain age 62 after 1985 and before 2017 and becomes eligible for a disability insurance
			 benefit after 1985 and before 2017, and
						(iii)is eligible for old-age insurance benefits or disability insurance benefits for December 2016,
						(iv)has recorded noncovered earnings (as defined in paragraph (8)(C)(ii)), and
						(v)has less than 30 years of coverage (as defined in subparagraph (D)),the primary insurance amount of such individual shall be computed or recomputed under this
			 paragraph unless such individual provides to the Commissioner evidence
			 determined to be satisfactory by the Commissioner that such individual has
			 not received any periodic payment attributable to noncovered service. The
			 Commissioner shall, in accordance with section 204, recover from such
			 individual described in subparagraph (A), and any other individual
			 receiving benefits under this title on the basis of the wages and
			 self-employment income of such individual described in subparagraph (A),
			 any excess of the total amount of benefits under this title paid to each
			 such individual prior to 2017 over the amount computed on the basis of the
			 primary insurance amount computed or recomputed under this paragraph
			 without regard to subparagraph (F)..
			(c)Conforming amendmentsSection 215(a)(7)(A) of such Act (42 U.S.C. 415(a)(7)(A)) is amended—
				(1)by striking after 1985 each place it appears and inserting after 1985 and before 2017; and
				(2)by striking hereafter in this paragraph and in subsection (d)(3) and inserting in this paragraph, paragraph (8), and subsection (d)(3).
				
